Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This office action is in response to continuing application filed 4/26/2019. Claims 1-21 are pending. Priority date: 3/19/2014

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10318878. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the patent corresponds to claims 1 and 2 of the instant application and claims 2-9 of the patent correspond respectively to claims 3 and 10 of the instant application.
Instant Application
Patent No. 10318878
1. A computer-implemented method for temporal processing data, comprising: detecting a plurality of spatial patterns in an input data at a first time by a first node; 
generating a first sparse vector in a sparse distributed representation based 
predicting spatial patterns to appear in the input data at a second time subsequent to the first time based on the generated first sparse vector; and 
generating output vectors from the first node that vary over time based on the prediction, first elements of the output vectors maintained active for a first period of time responsive to prediction associated with the first elements as being determined inaccurate, second elements in the output vectors maintained active for a second period of time longer than the first period responsive to prediction associated the second elements determined as being accurate.
2. The method of claim 1, wherein predicting the spatial patterns in the input data at the second time comprises: each of a plurality of cells receiving sequence inputs indicating activation of connected cells; and placing each of the plurality of cells in a predictive state responsive determining that the sequence inputs indicate that more than a predetermined number or a portion of the connected cells are activated, the predictive state of the plurality of the cells indicated in the output vectors.
3. The method of claim 2, further comprising activating each of the plurality of cells responsive to the first sparse vector including an active element indicating activation of a corresponding column that includes each of the plurality of cells.
4. The method of claim 1, wherein each of the output vectors identifies which cells in the first node are active at a current time and which of the currently active cells in the first node were predicted at a previous time prior to the current time to become active.

6. The method of claim 5, further comprising performing a temporal sequencing higher than a first order on the second sparse vector.
7. The method of claim 5, further comprising: increasing a permanence value between each of the plurality of cells and a cell in the first node mapped to each of the plurality of cells responsive to the cell in the first node being active when each of the plurality of cells is activated; and decreasing the permanence value between each of the plurality of cells and the cell in the first node mapped to each of the plurality of cells responsive to the cell in the first node being inactive when each of the plurality of cells is activated.
8. The method of claim 5, further comprising sending a feedback signal from the second node to the first node to place in a predictive state a subset of cells in the first node mapped to one or more of the plurality of cells in the second node.
9. The method of claim 8, wherein the subset of cells in the first node placed in the predictive state is prioritized for 
10. The method of claim 1, further comprising: providing sensor data and action information associated with the sensor data as the input data; temporally processing the output vectors at a second node connected to the first node to generate a first processed data; providing the first processed data and the action information to a third node; and temporally processing the first processed data and the action information to generate a second processed data.




detecting a plurality of spatial patterns in an input data at a first time by a first node;
generating a first sparse vector in a sparse distributed representation based on the plurality of spatial patterns detected at the first time;

receiving, by a sequence signal monitor, sequence inputs indicating activation states of connected cells, 
comparing the activation states of the connected cells to a subset of cells indicated in one or more temporal
memory segments that are connected to each of the first plurality of cells and were previously activated at a time prior to the first time, and placing each of the first plurality of cells in a predictive
state responsive to determining that the sequence inputs indicate that more than a predetermined number or portion of the subset of cells are activated; and
generating output vectors from the first node that vary over time based on the predictive states of the first plurality of cells, first elements of the output vectors
maintained active for a first period of time responsive to predictive states of cells in the first plurality of cells associated with the first elements as being determined inaccurate, second elements in the output vectors maintained active for a second period of time longer than the first period responsive to predictive states of cells in the first plurality of cells associated with the second elements determined as being accurate;
forming connections for at least one activated cell in the first node to other cells in the first node during activation of the at least one activated cell; and 
storing the formed connections in at least one of the one or more temporal memory segments.
2. The method of claim 1, further comprising activating each of the first plurality of cells 
3. The method of claim 1, wherein each of the output vectors identifies which cells in the first node are active at a current time and which of currently active cells in the first
node were predicted at a previous time prior to the current time to become active.
4. The method of claim 3, further comprising: mapping each of a second plurality of cells in a second node to a subset of cells in the first node; selecting a subset of the second plurality of cells in the
second node based on activation of the subset of cells in the first node mapped to the second plurality of cells
in the second node; and generating a second sparse vector in a sparse distributed
representation indicating the selected subset of cells in the second node, activation period of elements of the  second sparse vector determined at least on a number of mapped subset of cells in the first node that are active and were previously predicted to become active.
5. The method of claim 4, further comprising performing  a temporal sequencing higher than a first order on the second sparse vector.
6. The method of claim 4, further comprising: increasing a permanence value between each of the second
plurality of cells and a cell in the first node mapped  to each of the second plurality of cells responsive to the cell in the first node being active when each of the second plurality of cells is activated; and decreasing the permanence value between each of the
second plurality of cells and the cell in the first node mapped to each of the second plurality of cells responsive to the cell in the 
7. The method of claim 4, further comprising sending a feedback signal from the second node to the first node to place in a predictive state a subset of cells in the first node mapped to one or more of the second plurality of cells in the second node.
8. The method of claim 7, wherein the subset of cells in the first node placed in the predictive state is prioritized for activation responsive to receiving the input data.
9. The method of claim 1, further comprising: providing sensor data and action information associated with the sensor data as the input data; temporally processing the output vectors at a second node connected to the first node to generate a first processed data; providing the first processed data and the action information
to a third node; and temporally processing the first processed data and the  action information to generate a second processed data.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11, 14-20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1:
Step 1: The claim recites a process.

“generating output vectors from the first node that vary over time based on the prediction, first elements of the output vectors maintained active for a first period of time responsive to prediction associated with the first elements as being determined inaccurate, second elements in the output vectors maintained active for a second period of time longer than the first period responsive to prediction associated the second elements determined as being accurate” fall under the category of mental processing, as broadly recited. 
Step 2a, prong 2: This judicial exception is not integrated into a practical application. The additional elements include a computer and a node. The node is to perform “detecting a plurality of spatial patterns in an input data at a first time”. Thus, additional elements do not improve the functioning of a computer or effect a transformation of a particular article to a different state. 
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements include a computer and a node to implement the abstract idea. The computer is to perform generic computing. Additional elements taken individually or in ordered combination do not amount to significantly more. Claim 1 is ineligible.
Claim 11 recites a computer device to perform the process of claim 1. The discussion in claim 1 is incorporated herein. The claim has additional elements a processor, a node 
Claims 21
Step 1: The claim recites a process.
Step 2a, prong 1: The claim recites an abstract idea. Steps “detecting temporal sequence” fall under the category of mental processing as broadly recited. 
Step 2a, prong 2: This judicial exception is not integrated into a practical application. The additional elements include processing nodes and the “receiving” steps. The receiving are a data collecting activity. The processing nodes are used to implement the claimed process. Thus, additional elements do not improve the functioning of a computer or effect a transformation of a particular article to a different state. 
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements include processing nodes to implement the abstract idea. The steps receiving data and generating output are WURC. Additional elements taken individually or in ordered combination do not amount to significantly more. Claim 21 is ineligible.
Dependent claims 4-9 and 14-19, and 10 and 20 include additional limitations in respectively identifying active cells that were predicted at a previous time by to become active output vectors including adjusting performance value, sending feedback signal 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 8645291), hereinafter Hawkins, in view of Gerstner et al. (“Spiking Neuron Models”, U of Cambridge, 2002, pages: 10), hereinafter Gerstner. (See http://catdir.loc.gov/catdir/samples/cam031/2002067657.pdf for Chapter 1)
(Hawkins is cited in IDS.)

1. A computer-implemented method for temporal processing data, comprising:
Hawkins: e.g., col 2, lines 8-12, detecting spatial patterns within data at a time);
generating a first sparse vector in a sparse distributed representation based on the plurality of spatial patterns detected at the first time (Hawkins: e.g., col 4, lines 60-62, col 5, lines 56-58 or col 6, lines 33-35, generating sparse distributed representation based on the patterns);
predicting spatial patterns to appear in the input data at a second time subsequent to the first time based on the generated first sparse vector (Hawkins: e.g., col 2, lines 12-14, predicting spatial pattern at a second time, Fig 11, the output from the sparsity generator interprets based on generated sparse vectors, Fig 11); and
generating output vectors from the first node that vary over time based on the prediction (Hawkins: e.g., col 2, lines 8-9, generating output in response to the first time with varying trends, col 19, lines 20-28).
 	Hawkins does not expressly disclose “first elements of the output vectors maintained active for a first period of time responsive to prediction associated with the first elements as being determined inaccurate, second elements in the output vectors maintained active for a second period of time longer than the first period responsive to prediction associated the second elements determined as being accurate”. Gerstner discloses “first elements of the output vectors maintained active for a first period of time responsive to prediction associated with the first elements as being determined inaccurate, second elements in the output vectors maintained active for a second period of time longer than the first period responsive to prediction associated the second elements determined as being accurate” (Gerstner: e.g., Fig 1.3 and Fig 1.4, the condition that action potential being triggered has a longer period of time being in action than the condition not being triggered does, as shown in the dashed lines for time t1 and t2, where the not-triggered condition is an example of first elements, the triggered condition is an example of second elements and the post-synaptic action is an example of an output). It would have been obvious for one of ordinary skill in the art, having Hawkins and Gerstner filing before the effective filing date, to combine Gerstner with Hawkins to improve the functionality of the temporal memory system in Hawkins.

11. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Hawkins discloses a system (e.g., col 4, lines 26-37).

2 and 12, wherein predicting the spatial patterns in the input data at the second time comprises: each of a plurality of cells receiving sequence inputs indicating activation of connected cells (Hawkins: e.g., Fig  1b or 2 or 12, the cells receiving temporal sequences including actions, such as,, col m8, lines 3-6, machine operation or medical treatment interprets cells receiving sequence inputs indicating activation of connected cells); and placing each of the plurality of cells in a predictive state responsive determining that the sequence inputs indicate that more than a predetermined number or a portion of the connected cells are activated, the predictive state of the plurality of the cells indicated in the output vectors (Hawkins: e.g., col 22, lines 33-34, determining which elements of the sparse vector are active and sending column activation signals to corresponding columns with action predictive information, e.g., col 8, lines 16-20).

3 and 13, further comprising activating each of the plurality of cells responsive to the first sparse vector including an active element indicating activation of a corresponding column that includes each of the plurality of cells (Hawkins: e.g., Fig 14, cells receiving sparse vector, Fig 12, including cell activation information that indicate the activation of cells or activated cells). 
 
4 and 14, wherein each of the output vectors identifies which cells in the first node are active at a current time and which of the currently active cells in the second node were predicted at a previous time prior to the current time to become active (Hawkins: e.g., col 21, lines 48-53, cells sending out inter-cell inputs to other cells to indicate the activation states of the cells and storing activation states of other cells, col 2, lines 10-15, including a predication of data at a second time subsequent to the first time). 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins, in view Gerstner, further in view of Lewis (US 20050065650), and hereinafter Lewis.

10 and 20, further comprising: providing sensor data and action information associated with the sensor data as the input data (Hawkins: Fig 2, the input and the 1st layer of nodes with col 7, lines 62, sensor signal or col 8, lines 2-4, operations or treatment data); temporally processing the output vectors at a second node connected to the first node to generate a first processed data (Hawkins: Fig 1B or C, Fig 11-12, col 7, lines 3-16, temporal processing at nodes the second level receiving output from nodes of the first level). 
 		The combined teachings of Hawkins and Gerstner do not expressly disclose “providing the first processed data and the action information to a third node” and “temporally processing the first processed data and the action information to generate a second processed data”. Lewis discloses providing the first processed data and the action information to a third node and temporally processing the first processed data and the action information to generate a second processed data (Lewis: e.g., [0056], “If, while walking, the tactile sensors or pressure sensors detect an error, the error is routed back to the Sensorimotor Map in order to associate the previous actions and sensor inputs leading up to the error with the given outcome”). Error feedback is common. It would have been obvious for one of ordinary skill in the art, having Lewis filed before the EFD, to combine Lewis with the extended Hawkins to augment the functionality for the temporal prediction of Hawkins. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 9189745), hereinafter Hawkins, in view Mai et al. (“Simple Perception-Action Strategy Based on Hierarchical Temporal Memory”, IEEE ROBIO, 2013, pp 1759-1764), hereinafter Mai.

21. A method of processing sensorimotor information, comprising: 
Hawkins: e.g., col 7, lines 28-67, receiving sensed input and the processing of the input at a processing node, Fig 1 or 2, interprets receiving first action information and sensor data associated with the first action information as an input data at a first processing node, where the type of processing, such as, machine operation or medical treatment, interprets action information representing information associated with actions taken on a logical or physical entity known to cause changes in the sensor data); 
detecting temporal sequence of spatial patterns in the input data at the first processing node to generate a first output indicating prediction of change in the sensor data based on the first action information (Hawkins: e.g., col 2, lines 1-6, col 7, lines 28-67, learning temporal sequences and generating output representing prediction of spatial patterns at a processing node interprets detecting temporal sequence of spatial patterns in the input data at the first processing node to generate a first output indicating prediction of change in the sensor data based on the first action information); 
detecting temporal sequence of spatial patterns in the first output data at a second processing node to generate a second output (Hawkins: e.g., col 5, lines 43-46, learning the temporal sequences of the detected spatial patterns, col 6, lines 1-10, the L2 of the hierarchical temporal memory is an example of a second processing node); 
receiving the second output Hawkins: e.g., col 6, lines 1-10, the L3 of the hierarchical temporal memory is an example of a third processing node, which receiving the outputs from L2); and 
detecting temporal sequence of spatial patterns in the second output Hawkins: e.g., col 6, lines 21-25, col 5, lines 36-38 or col 6, lines 33-36, detecting temporal sequences of spatial patterns to generate the final output from L3).
		Hawkins does not expressly disclose, but Commons discloses “the second action information” and “the second action information representing information associated with actions taken on the logical or physical entity known to cause changes in the sensor data” (Commons: e.g., Fig 1, executing action processes at processing nodes over a hierarchical temporal memory network, page 1760, col 1, paragraph 2, with actions to “change the robot to meet demand” interprets the second action information representing information associated with actions taken on the logical or physical entity known to cause changes in the sensor data). Nonetheless, different operations assigned to separate layers in a hierarchical neural networks are well known. It would have been obvious for one of ordinary skill in the art, having Mai filed before the EFD, to combine Commons with . 

Claim Objections
   Claims 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g.,
Commons (US 9015093) teaches sensory-motor effects for controlling the sensory-motor task including actions on text, letter, words, patterns and concepts (e.g., col 62, lines 60-64, col 31, lines 34-42) and thus, the claimed concept of  receiving the output and action information from a previous processing stage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu,chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	November 3, 2021